Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christa M. Madock appeals the district court’s order granting summary judgment in favor of John M. McHugh, the Secretary of the United States Army, in this employment discrimination action filed pursuant to Section 504 of the Rehabilitation Act of 1973 (“Rehabilitation Act”), 29 U.S.C.A. §§ 701-7961 (West 2008 & Supp. 2011). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Madock v. McHugh, No. 1:10-cv-02706-ELH, 2011 WL 3654460 (D.Md. Aug. 18, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.